Citation Nr: 0434277	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-30 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, due to exposure to Agent Orange.

2.  Entitlement to service connection for laryngeal squamous 
cell carcinoma due to exposure to Agent Orange.

3.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following:  a May 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the veteran's 
claims for service connection for diabetes mellitus, Type II, 
due to exposure to Agent Orange, and service connection for a 
bilateral foot disorder; and from an August 2003 rating 
decision by the RO which denied the veteran's claim for 
service connection for laryngeal squamous cell carcinoma due 
to exposure to Agent Orange.  The veteran filed a timely 
appeal to these adverse determinations.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  Both diabetes mellitus, Type II and cancer of the larynx 
are listed under 38 C.F.R. § 3.309(e) as diseases for which 
presumptive service connection is warranted for veterans who 
were exposed to an herbicide agent during active military, 
naval or air service.

3.  The evidence does not show that the veteran served in 
Vietnam during the Vietnam Era, or that he was exposed to 
Agent Orange while serving outside Vietnam.

4.  The veteran's claims file does not contain any evidence 
of a bilateral foot disorder, either in service or currently.  




CONCLUSIONS OF LAW

1.  Diabetes mellitus, Type II, was neither incurred in nor 
aggravated by active duty military service, may not be 
presumed to have been incurred during such service, and is 
not due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(e) (2003).   

2.  Laryngeal squamous cell carcinoma was neither incurred in 
nor aggravated by active duty military service, may not be 
presumed to have been incurred during such service, and is 
not due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(e) (2003).  

3.  A bilateral foot disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in July 2002.  Thus, the provisions of the VCAA 
are applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claims, as well as notice of the specific legal 
criteria necessary to substantiate these claims.  The Board 
concludes that discussions as contained in the initial rating 
decisions dated in May 2003 and August 2003, in the statement 
of the case (SOC) issued in October 2003, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in July 2002 and July 2003, the RO provided 
the veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical and personnel 
records, post-service VA outpatient treatment notes, and 
several personal statements made by the veteran in support of 
his claims.  The RO has obtained all pertinent records 
regarding the issues on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claims.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  In light of the foregoing, the Board finds that 
under the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claims and that additional assistance is not required.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Agent Orange Claims

The veteran is seeking service connection for diabetes 
mellitus, Type II, and laryngeal squamous cell carcinoma, 
which was first diagnosed in May 2002.  He claims that while 
he was stationed in Korea from July 1967 to February 1969, he 
worked as a driver for his commanding officer, whose job 
included inspecting the areas in and around the DMZ.  He 
states that he drove into the demilitarized zone 3 to 4 times 
per week as part of his duties, where he saw areas which had 
been defoliated by Agent Orange.  He also asserts that he 
drove through the DMZ to search for mechanical parts to 
service and maintain military vehicles while working as a 
Motor Sergeant.  He believes he was exposed to Agent Orange 
during these times.  He asserts that his diabetes and cancer 
of the larynx are directly related to this exposure.

In analyzing this claim, the Board initially observes that, 
under the provisions of 38 C.F.R. § 3.309(e) (2003), if a 
veteran was exposed to an herbicide agent, including Agent 
Orange, during active military, naval, or air service and has 
a disease listed in 38 C.F.R. § 3.309(e), such disease shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, including cancers of 
the lung, bronchus, larynx, or trachea, and soft-tissue 
sarcoma.  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to a herbicide.  38 C.F.R. § 3.307(a)(6).  
The Board notes that 38 U.S.C. § 1116(a)(2)(F), as added by 
§ 201(c) of the Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-113, 115 Stat. 976 (2001), 
eliminates the requirement that respiratory cancers manifest 
within 30 years following service in the Republic of Vietnam.  
For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").  

Even if an appellant is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The Board observes that VA outpatient treatment notes in the 
veteran's claims file show a diagnosis of diabetes mellitus, 
Type II in December 2001 and a diagnosis of laryngeal 
squamous cell carcinoma in December 2002.  Both diabetes 
mellitus, Type II and cancer of the larynx are included in 
the listing of disorders which may be presumptively linked to 
Agent Orange exposure in service for veteran who were exposed 
to herbicide agents.  Thus, the remaining question is whether 
the veteran was so exposed.

In this case, the record does not show - and the veteran 
himself does not allege - that the veteran served in Vietnam 
during the Vietnam Era.  Instead, he alleges that such 
exposure occurred while serving in Korea.  Thus, while the 
veteran has been diagnosed with diseases listed at § 3.309(e) 
(diabetes mellitus and cancer of the larynx), the veteran 
does not have the requisite type of service in the Republic 
of Vietnam as defined by § 3.313(a) and § 3.307(a)(6)(iii), 
and the presumption of exposure to a herbicide agent under 38 
C.F.R. § 3.307 does not apply.  Therefore, the veteran is 
unable to take advantage of the presumptive provisions of 
this regulation, and must provide actual evidence that he:  
(1) was exposed to Agent Orange in service; and (2) that his 
diabetes mellitus and cancer of the larynx are related to 
such herbicide exposure.

In this regard, the Board observes that the RO contacted the 
National Personnel Records Center (NPRC) in July 2002 and 
requested that this organization provide any documentation 
showing that the veteran was exposed to herbicides in 
service.  In a response received in August 2002, the NPRC 
indicated that they had no such records.

In addition, the Board observes that VA recently compiled a 
"Fact Sheet" concerning the use of Agent Orange in Korea, 
based on information received from the Department of Defense.  
This sheet listed the units which were rotated to the area of 
the Korean DMZ during the time when Agent Orange was used 
there, i.e., between April 1968 and July 1969.  This listing 
included only the four combat Brigades of the 2nd Infantry 
Division and the 3rd Brigade of the 7th Infantry Division.  As 
the veteran did not serve in any of these Brigades, this 
information does not serve to confirm the veteran's presence 
in the DMZ.

Therefore, the RO informed the veteran that he needed to 
submit proof of herbicide exposure while in the DMZ, "such 
as 'buddy' statements, photographs taken during service or 
letters written during service."  In response, the veteran 
indicated that soldiers were prohibited from taking 
photographs while in the DMZ, and that the only evidence he 
could provide was "my memory of the time." 

A thorough review of the veteran's claims file reveals no 
medical evidence whatsoever linking his diabetes mellitus, 
Type II, first shown by the record in 2001, or his laryngeal 
squamous cell carcinoma, first shown by the record in 2002, 
to his military service many decades earlier, to include his 
alleged exposure to Agent Orange.  Indeed, there is nothing 
in the claims file, other than the veteran's own contentions, 
which would tend to establish that his current diabetes 
mellitus, Type II and his laryngeal squamous cell carcinoma 
are related to his active military service.  The Board does 
not doubt the sincerity of the veteran's belief in this 
claimed causal connection.  However, as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his diabetes or laryngeal 
cancer.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Thus, the Board finds that the veteran's contention that his 
current diabetes mellitus, Type II and laryngeal squamous 
cell carcinoma are related to his military service many 
decades ago, to include exposure to Agent Orange while 
serving in the DMZ in Korea, cannot be accepted as competent 
evidence.

Accordingly, because the veteran has failed to produce any 
competent medical evidence of any connection between his 
diabetes mellitus, Type II or laryngeal squamous cell 
carcinoma and his alleged Agent Orange exposure, or any other 
incident of service, his claims for service connection for 
diabetes mellitus, Type II and laryngeal squamous cell 
carcinoma due to exposure to Agent Orange must be denied.   

II.  Direct Service Connection Claim

The veteran has also claimed entitlement to service 
connection for a bilateral foot disorder.  A review of the 
veteran's service medical records reveals only a single 
treatment record relating in any way to the veteran's feet, 
consisting of a treatment note dated in May 1967.  At that 
time, the veteran was treated with a salicylic acid pad under 
the right big toe for the removal of a wart.  The remainder 
of the veteran's service medical records, including his 
January 1967 service separation examination, are negative for 
any recorded evidence of complaints or diagnoses of, or 
treatment for, bilateral foot problems.  On the contrary, at 
the time of a Report of Medical History, completed by the 
veteran in January 1967, the veteran checked the box 
indicating "No" when asked whether he ever had, or 
currently had, foot trouble.

Extensive post-service VA outpatient treatment notes dated 
from June 1995 to July 2003, also do not indicate any 
evidence of recorded complaints or diagnoses of, or treatment 
for, bilateral foot problems.

As a valid service connection claim requires medical evidence 
of a current disability, and the record in this case does not 
indicate the presence a bilateral foot disorder, either in 
service or currently, the veteran's claim for service 
connection for a bilateral foot disorder must be denied.  The 
Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim.").
ORDER

Service connection for diabetes mellitus, Type II, due to 
exposure to Agent Orange is denied.

Service connection for laryngeal squamous cell carcinoma due 
to exposure to Agent Orange is denied.

Service connection for a bilateral foot disorder is denied.




	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



